          Case 5:20-cv-00731-XR Document 8 Filed 06/29/20 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

WALTER SCOTT                               §
                                           §
       Plaintiff,                          §
                                           §
v.                                         §
                                           §       Civil Action No. 5:20-cv-00731-XR
TESORO REFINING &                          §
MARKETING CO. LLC and                      §
ANDEAVOR LLC                               §
                                           §
       Defendants.                         §
                                           §
                                           §

       DEFENDANTS’ MOTION TO DISMISS FOR LACK OF PERSONAL
     JURISDICTION AND, IN THE ALTERNATIVE, MOTION TO TRANSFER
                  VENUE PURSUANT TO 42 U.S.C. § 1404

       Defendants Tesoro Refining & Marketing Co. LLC (“Tesoro Refining”) and

Andeavor LLC (“Andeavor”) (each referred to as “Defendant,” or, collectively,

“Defendants”) move to dismiss Plaintiff Walter Scott’s Original Petition for lack of

personal jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2) and, in the

alternative, move to transfer this action to the United States District Court for the

Northern District of California, Oakland Division, pursuant to 42 U.S.C. § 1404, and

would show the Court as follows:

                                I.     INTRODUCTION

       This lawsuit is brought by a California resident for personal injuries allegedly

sustained from a September 2019 incident at a refinery in Martinez, California. Plaintiff

filed suit in Texas state court against Defendants, two non-resident limited liability
          Case 5:20-cv-00731-XR Document 8 Filed 06/29/20 Page 2 of 13




companies. Because Defendants are diverse from Plaintiff and are not citizens of the

forum State, Defendants properly and timely removed the case to the U.S. District Court

for the Western District of Texas on June 22, 2020. See ECF No. 1. Pursuant to Rule

81(c) of the Federal Rules of Civil Procedure, Defendants hereby file their initial

responsive pleading within 7 days of filing their Notice of Removal.

        As set forth below, this case should be dismissed because the Court lacks personal

jurisdiction over Defendants. No general jurisdiction exists, because neither Defendant is

incorporated or has its principal place of business in Texas, nor do the Defendants

otherwise maintain the type of extraordinary, concentrated presence that would render

them “at home” in Texas. No specific jurisdiction exists, because Plaintiff’s personal

injury claim arises from an incident that occurred at a refinery in California and relates to

alleged conditions at such refinery. Plaintiff alleges no conduct by Defendants in Texas.

Therefore, dismissal pursuant to Rule 12(b)(2) is warranted.

        Alternatively, the case should be transferred for convenience to the U.S. District

Court for the Northern District of California, Oakland Division. Venue is proper in that

forum as it is the judicial district and division where the subject refinery is located and

where Plaintiffs’ alleged injuries were sustained. It is also clearly the more appropriate

and convenient forum for this case, in which a California resident has asserted claims

under California law that will involve the testimony of party and non-party witnesses

who all reside and work in California. Therefore, in the event that the case is not

dismissed, Defendants respectfully request a transfer of the case pursuant to 28 U.S.C. §

1404.
                                             2
         Case 5:20-cv-00731-XR Document 8 Filed 06/29/20 Page 3 of 13




                         II.    ARGUMENT AND AUTHORITIES

A.    Plaintiff cannot establish the existence of personal jurisdiction over the
      Defendants.

      In a diversity action, a federal court may exercise personal jurisdiction over a

defendant to the extent authorized by state law, and “the Texas long-arm statute

authorizes the exercise of personal jurisdiction to the extent allowed by the Due Process

Clause of the Fourteenth Amendment.” Panda Brandywine Corp. v. Potomac Elec.

Power Co., 253 F.3d 865, 867 (5th Cir. 2001). “In order for personal jurisdiction to

satisfy the Due Process requirements, a plaintiff must show that (1) the defendant

purposefully availed himself of the benefits and protections of the forum by establishing

‘minimum contacts’ with the forum state, and (2) the exercise of personal jurisdiction

over that defendant does not offend traditional notions of ‘fair play and substantial

justice.’” Moncrief Oil Int’l Inc. v. OAO Gazprom, 481 F.3d 309, 311 (5th Cir. 2007)

(quoting Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945)).

      These “minimum contacts” can create either general jurisdiction (extending to any

and all claims against the defendant) or specific jurisdiction (extending only to claims

where the subject controversy is connected to the defendant’s forum contacts). See id. at

215; accord BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558, 198 L. Ed. 2d 36 (2017)

(“[W]e have distinguished between specific or case-linked jurisdiction and general or all-

purpose jurisdiction.”) In the absence of an evidentiary hearing, the plaintiff’s burden is

to set forth sufficient facts to establish a prima facie case in support of personal




                                            3
            Case 5:20-cv-00731-XR Document 8 Filed 06/29/20 Page 4 of 13




jurisdiction. See Alpine View Co. v. Atlas Copco AB, 205 F.3d 208, 215 (5th Cir. 2000);

Panda Brandywine Corp., 253 F.3d at 867.

       Here, neither type of personal jurisdiction exists. Contrary to Plaintiff’s allegation

that Defendant Andeavor LLC has “headquarters” in Texas, Plaintiff’s Orig. Pet. § III

(ECF No.1, Ex A), neither Defendant has its principal place of business in Texas nor is

incorporated in Texas, see Declaration of Molly R. Benson ¶¶ 3, 9, attached hereto as Ex.

A; thus, general jurisdiction does not exist over either Defendant. Indeed, Defendant

Andeavor LLC is merely an acquisition holding company with “headquarters” in the

same Ohio offices as its sole member and owner, Marathon Petroleum Corporation

(“Marathon Petroleum”). See id. ¶¶ 9-11. Moreover, any contacts that either Defendant

may have with Texas do not give rise to the personal injury claims of Plaintiff, a

California resident, who is suing over an incident at a refinery in Martinez, California.

Therefore, specific jurisdiction also is clearly lacking, and this action should be dismissed

pursuant to Rule 12(b)(2).

       1.      Defendants are not “at home” in Texas for purposes of establishing
               general jurisdiction.

       The exercise of general jurisdiction over a limited liability company is

constitutionally permissible only when its “affiliations with the State in which suit is

brought are so constant and pervasive ‘as to render it essentially at home in the forum

State.’” Daimler AG v. Bauman, 571 U.S. 117, 122 (2014) (quoting Goodyear Dunlop

Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). As explained by the

Supreme Court, the paradigmatic “home” of a corporate entity is the State of its

                                             4
          Case 5:20-cv-00731-XR Document 8 Filed 06/29/20 Page 5 of 13




incorporation or principal place of business and only in the most exceptional

circumstances will any other forum satisfy this stringent limitation on general

jurisdiction. See id. “It is, therefore, incredibly difficult to establish general jurisdiction

in a forum other than the place of incorporation or principal place of business.” Monkton

Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014).

       In October 2018, Marathon Petroleum, a Delaware corporation with its principal

place of business in Ohio, completed its acquisition of Andeavor, a corporation then

based in San Antonio, Texas that owned, among other things, various refineries in the

western part of the United States. See Ex. A ¶ 11. As part of this acquisition, Marathon

Petroleum created a Delaware limited liability company—Defendant Andeavor LLC—to

serve as a holding company for the acquired companies. See id. As a holding company,

Andeavor LLC merely owns, directly or indirectly, subsidiaries, some of which, in turn,

own the refineries and other production facilities acquired by Marathon Petroleum

through the Andeavor transaction. See id.

       Accordingly, Andeavor LLC does not own or operate any production facilities or

other assets in Texas and does not sell or distribute any products or services in Texas.

See id. ¶ 12. Moreover, Andeavor LLC’s principal place of business is in Ohio at the

offices of Marathon Petroleum. Indeed, all nine officers of Andeavor LLC at the level of

President or Vice President are in Ohio. See id. ¶ 14. Therefore, Andeavor LLC plainly

lacks the type of pervasive presence that might render it “at home” in Texas, and thus, no

general jurisdiction exists over Andeavor LLC. See BNSF Ry. Co. v. Tyrrell, 137 S. Ct.

1549, 1559, 198 L. Ed. 2d 36 (2017).
                                              5
           Case 5:20-cv-00731-XR Document 8 Filed 06/29/20 Page 6 of 13




        As for Tesoro Refining, none of the five refineries that it owns and operates is

located in Texas; rather, they are located in California (2), North Dakota (1), Washington

(1), and Utah (1). See Ex. A ¶ 5. Moreover, the vast majority of Tesoro Refining’s

senior management is located outside of Texas. Out of 30 officers of Tesoro Refining in

the positions of President or Vice President, 22 of the officers are in Ohio, including its

President, Treasurer, and Secretary. See id. ¶ 7. While three such high-level officers are

also in California, only two are in Texas.1 See BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549,

1559, 198 L. Ed. 2d 36 (2017) (explaining that the general jurisdiction analysis does not

focus solely on the defendant’s in-state activity but, instead, “calls for an appraisal of a

corporation's activities in their entirety,” because “[a] corporation that operates in many

places can scarcely be deemed at home in all of them”).

        Simply put, while Tesoro Refining has maintained some presence in Texas after

the October 2018 acquisition by Marathon Petroleum, such presence falls far short of the

extraordinary, concentrated presence that might render it “at home” in Texas for

jurisdictional purposes. See id. (holding that railroad, which was incorporated and had its

principal of business outside of Montana, was not subject to general jurisdiction in

Montana despite presence of over 2,000 employees and 2,000 miles of track there).

Therefore, no general jurisdiction exists over Tesoro Refining.




1
        See Ex. A ¶ 7. There is also one such officer in each of the remaining three states where a
refinery is located, namely Washington, North Dakota, and Utah. See id.
                                                    6
            Case 5:20-cv-00731-XR Document 8 Filed 06/29/20 Page 7 of 13




       2.      Plaintiff’s claim for injuries allegedly sustained at a refinery in
               California is not connected to any contacts that Defendants may have
               with Texas.

       Unlike general jurisdiction, the analysis for specific jurisdiction requires

consideration of the particular facts underlying the plaintiff’s claim to determine whether

they are connected to the defendant’s purported contacts with the forum State. See

Alpine View Co. v. Atlas Copco AB, 205 F.3d 208, 218 (5th Cir. 2000). “Specific

jurisdiction exists when the nonresident defendant's contacts with the forum state arise

from, or are directly related to, the cause of action.” Mink v. AAAA Dev. LLC, 190 F.3d

333, 336 (5th Cir. 1999). “In other words, there must be ‘an affiliation between the

forum and the underlying controversy, principally, an activity or an occurrence that takes

place in the forum State and is therefore subject to the State's regulation.’” Bristol-Myers

Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773, 1780,

198 L. Ed. 2d 395 (2017) (citation and marks omitted).

       Here, Plaintiff’s claims are premised upon injuries allegedly sustained as the result

of conditions at a refinery in Martinez, California. Not surprisingly then, Plaintiff’s own

allegations confirm that his claim has no connection with any contacts that Defendants

may have with the State of Texas. See Pl’s Orig. Pet. § IX, attached as Ex. A to ECF

No. 1 (“The injury occurred in California. The conduct leading to the injury occurred in

California. The relationship between the parties is centered in California.”). Indeed,

Plaintiff, a California resident, does not allege a single act or omission relating to his

claim that occurred in Texas.      Therefore, specific jurisdiction is also lacking, and

Defendants’ motion to dismiss for lack of personal jurisdiction should be granted.
                                             7
          Case 5:20-cv-00731-XR Document 8 Filed 06/29/20 Page 8 of 13




B.     In the event the case is not dismissed, the case should be transferred to the
       U.S. District Court for the Northern District of California, because it is a
       clearly more convenient venue for this litigation.

       Subject to their motion to dismiss for lack of personal jurisdiction, Defendants

alternatively move to transfer this case to the United States District Court for the

Northern District of California, Oakland Division. See 28 U.S.C. § 1404(a) (“For the

convenience of parties and witnesses, in the interest of justice, a district court may

transfer any civil action to any other district or division where it might have been brought

or to any district or division to which all parties have consented.”). Transfer to a federal

district pursuant to 28 U.S.C. § 1404(a) is appropriate where (1) venue would have been

proper in the transferee court had the action originally been filed there and (2) the

transferee court is “clearly more convenient” than the present forum.             See In re

Volkswagen of Amer., Inc., 545 F.3d 304, 315 (5th Cir. 2008).         Both requirements are

readily satisfied here.

       First, Plaintiff’s claim arises from injuries allegedly sustained from an incident at a

refinery in Martinez, California, which is physically located within the Oakland Division

for the United States District Court for the Northern District of California. Therefore,

venue in the transferee court would be proper under 28 U.S.C. § 1391(b)(2), which

provides for venue in “a judicial district in which a substantial part of the events or

omissions giving rise to the claim occurred, or a substantial part of property that is the

subject of the action is situated.” Second, the private and public interest factors that

guide the convenience determination under Section 1404(a) plainly demonstrate that the



                                              8
            Case 5:20-cv-00731-XR Document 8 Filed 06/29/20 Page 9 of 13




Northern District of California is the “clearly more convenient” forum for resolution of

this action.

       1.      The private interest factors overwhelmingly favor a transfer for
               convenience.

       “The private interest factors are: (1) the relative ease of access to sources of proof;

(2) the availability of compulsory process to secure the attendance of witnesses; (3) the

cost of attendance for willing witnesses; and (4) all other practical problems that make

trial of a case easy, expeditious and inexpensive.” In re Volkswagen, 545 F.3d at 315

(citation and marks omitted). Plaintiff’s claim arises from an alleged fall at Tesoro

Refining’s refinery in Martinez, California. Any hard copies of operational or safety

records that may be relevant to Plaintiff’s claims are located at the Martinez refinery, and

any refinery employees who may be witnesses in this action reside in California. See

Declaration of Gilbert J. Bates ¶¶ 3-5, attached hereto as Ex. B.           Requiring these

witnesses to travel to Texas for deposition and/or trial would impose undue expense and

inconvenience on the witnesses and Defendants. See id. ¶ 6; see also In re Volkswagen,

545 F.3d at 317 (explaining that “[w]itnesses not only suffer monetary costs, but also the

personal costs associated with being away from work, family, and community”).

       Moreover, according to the petition, Plaintiff resides in Sacramento, California.

See Pl’s Orig. Pet. § III, attached as Ex. A to ECF No. 1. Given his residence, and the

location of the incident, any physician or other medical personnel who provided

treatment for Plaintiff’s alleged injuries likely reside and work in California.

Significantly, these potential medical witnesses, and any other non-party witnesses who

                                              9
            Case 5:20-cv-00731-XR Document 8 Filed 06/29/20 Page 10 of 13




reside in California, will be outside the trial subpoena power of this Court. See FED. R.

CIV. P. 45(c)(1). Moreover, the transferee court sits in Oakland, which is approximately

30 miles from Martinez, California, the site of the incident, and approximately 80 miles

from Sacramento, Plaintiff’s residence.2 Conversely, these locations are more than 1,700

miles away from San Antonio, Texas; thus, the Northern District of California is a

significantly more convenient forum for all witnesses, whether party or non-party. See

id. (explaining that, when the proposed transferee court is more than 100 miles from the

existing forum, “the factor of inconvenience to witnesses increases in direct relationship

to the additional distance to be traveled”) (citation and marks omitted).

       2.       Public interest factors also warrant transfer of this case.

       Whether a transfer for convenience is appropriate also requires consideration of

the following public interest factors: “(1) the administrative difficulties flowing from

court congestion; (2) the local interest in having localized interests decided at home; (3)

the familiarity of the forum that will govern the case; and (4) the avoidance of

unnecessary problems of conflict of law or in the application of foreign law.” In re

Volkswagen, 545 F.3d at 315 (citation and marks omitted). While none of these factors

weigh in favor of litigating the action in the Western District of Texas, factors two and

three strongly favor transfer to the Northern District of California.

       The Northern District of California indisputably has a more substantial interest in

adjudicating the claims of a California resident who allegedly sustained injuries at a

California refinery—a fact confirmed by Plaintiff’s own contentions in his petition: “The

2
       Approximate travel distances ascertained from www.google.com/maps.
                                               10
         Case 5:20-cv-00731-XR Document 8 Filed 06/29/20 Page 11 of 13




injury occurred in California. The conduct leading to the injury occurred in California.

The relationship between the parties is centered in California. California has the most

significant relationship with this incident, and, as such, California law applies.” Pl’s

Orig. Pet. IX, attached as Ex. A to ECF No. 1. In contrast, the incident underlying

Plaintiff’s claims involves no conduct within the State of Texas and implicates no

interests of any Texas resident.

       Moreover, as Plaintiff acknowledges, California law will govern Plaintiff’s claims.

See id. Although this Court is fully capable of discerning and applying such law, there is

no dispute that the U.S. District Court for the Northern District of California and, if

necessary, the Ninth Circuit Court of Appeals, will have a greater familiarity with the

governing law. The third public interest factor also plainly weighs in favor of transfer.

       In sum, in the event that the action is not dismissed for lack of personal

jurisdiction, the totality of private and public interest factor overwhelmingly weigh in

favor of transferring the case to the Northern District of California, Oakland Division.

                                    III.   CONCLUSION

       For the foregoing reasons, Defendants respectfully request that (1) the Court

dismiss Plaintiff’s Original Petition for lack of personal jurisdiction or, in the alternative,

(2) transfer this case to the Northern District of California, Oakland Division, where it

could have originally been filed. Defendants respectfully request any other relief to

which they may be shown to be entitled.




                                              11
      Case 5:20-cv-00731-XR Document 8 Filed 06/29/20 Page 12 of 13




                                 Respectfully submitted,

                                 SHIPLEY SNELL MONTGOMERY LLP

                                 By:      /s/ Joel Z. Montgomery
                                        Joel Z. Montgomery
                                        Texas Bar No. 24002631
                                        Federal ID No. 22130
                                        712 Main Street, Suite 1400
                                        Houston, Texas 77002-3201
                                        Telephone: (713) 652-5920
                                        Facsimile: (713) 652-3057
                                        jmontgomery@shipleysnell.com


                                 ATTORNEY-IN-CHARGE FOR
                                 DEFENDANTS TESORO REFINING &
                                 MARKETING COMPANY, LLC AND
                                 ANDEAVOR LLC

OF COUNSEL:

Jonathan B. Smith
Texas Bar No. 24013528
Federal ID No. 34417
Z. Alex Rodriguez
Texas Bar No. 24098339
Federal ID No. 2818878
SHIPLEY SNELL MONTGOMERY LLP
712 Main Street, Suite 1400
Houston, Texas 77002
Telephone: (713) 652-5920
Facsimile: (713) 652-3057
jsmith@shipleysnell.com
arodriguez@shipleysnell.com




                                   12
         Case 5:20-cv-00731-XR Document 8 Filed 06/29/20 Page 13 of 13




                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been
filed with the Clerk of Court using the Western District of Texas CM/ECF System for
filing and service on all counsel of record, in accordance with FED. R. CIV. P. 5(b)(2)(C)
and FED. R. CIV. P. 5(b)(2)(E), on June 29, 2020.

             Anthony G. Buzbee
             Ryan S. Pigg
             Ben Agosto III
             THE BUZBEE LAW FIRM
             JP Morgan Chase Tower
             600 Travis Street, Suite 7300
             Houston, Texas 77002
             BY E-SERVICE, ELECTRONIC MAIL, AND REGULAR MAIL


                                            /s/ Joel Z. Montgomery
                                         Joel Z. Montgomery




                                           13
